DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Received 06/29/2022

	Claim(s) 1-20 are pending.
	Claim(s) 1, 12, and 19 have been amended.
The 35 USC § 112(b) rejection to claim(s) 19-20 have been withdrawn in view of the amendments received on 06/29/2022.
The 35 USC § 102(a)(1) rejection to claim(s) 1-8, 10-15, and 17-20 have been withdrawn in view of the amendments received on 06/29/2022.
The 35 U.S.C § 103 rejection to claim(s) 1-20 have been fully considered in view of the amendments received on 06/29/2022 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 06/29/2022


Regarding independent claim(s) 1, 12, and 19:

Applicant’s arguments (Remarks, Page 11: ¶ 2), filed 06/29/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 102 have been fully considered and are persuasive. Wherein, the mobile device, image metadata, and point features are further limiting than the relied upon teachings of the applied prior art of Robert et al. (US PGPUB No. 20170193693 A1). Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Geraghty et at. (US PGPUB No. 11087479 B1), in view of Tauber (US PGPUB No. 20200126257 A1), and further in view of Robert et al.

Applicant’s arguments (Remarks, Page 11: ¶ 4 to Page 12: ¶ 3), filed 06/29/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 102 have been fully considered and are persuasive. Wherein, Robert et al. fails to teach the newly amended subject matter regarding the point features and fiducials features. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.

Applicant’s arguments (Remarks, Page 13: ¶ 2-3), filed 06/29/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 102 have been fully considered and are persuasive. Wherein, Robert et al. fails to teach the newly amended subject matter regarding a transformation between the mobile device’s internal coordinate system and the real world coordinate system from the image data and image metadata. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.

Applicant’s arguments (Remarks, Page 14: ¶ 2-3), filed 06/29/2022, with respect to the rejection(s) of claim(s) 12 and 19 under 35 U.S.C § 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-8, 10-15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geraghty et at., US PGPUB No. 11087479 B1, hereinafter Geraghty, in view of Tauber, US PGPUB No. 20200126257 A1, hereinafter Tauber, and further in view of Robert et al., US PGPUB No. 20170193693 A1, hereinafter Robert.

Regarding claim 12, the rejection of claim 12 is addressed within the rejection of claim 1, due to the similarities claim 12 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 12; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Geraghty discloses a system (Geraghty; a system [Col. 3, line 60 to Col. 4, line 34], as illustrated within Fig. 1; moreover, console and user device [Col. 8, lines 35-43], as illustrated within Fig. 3), comprising: 
a registration server configured to access data from one or more databases (Geraghty; a registration server (i.e. console – map data, mapping engine, application engine) configured to access data from one or more databases (stored map data) [Col. 5, lines 39-62]), to receive data from and transmit data to a plurality of mobile devices (Geraghty; a registration server (i.e. console) configured to receive data from and implicitly transmit data to a plurality of mobile devices [Col. 4, line 15 to Col. 5, line 1, Col. 11, lines 47-62, and Col. 20, lines 16-42]; wherein, transmitting and requesting data and content from the mobile devices are implicit, given the application engine, mapping engine, and rendering engine of the console in relation with the user device [Col. 9, line 45 to Col. 10, line 28 and Col. 20, lines 16-42]); and 
a content server configured to receive data from and transmit data to the plurality of mobile devices (Geraghty; a content server (i.e. console – rendering engine, application engine) configured to receive data from and implicitly transmit data to the plurality of mobile devices [Col. 4, line 15 to Col. 5, line 1, Col. 11, lines 47-62, and Col. 20, lines 16-42]; wherein, transmitting and requesting data and content from the mobile devices are implicit, given the application engine, mapping engine, and rendering engine of the console in relation with the user device [Col. 9, line 45 to Col. 10, line 28 and Col. 20, lines 16-42]), the content server configured to:
for each of the mobile devices, receive requests for graphics to be displayed by the mobile device over a view of the venue as specified by location and orientation in the real world coordinate system (Geraghty; content server, as addressed above, configured to receive implicit requests [Col. 7, lines 16-30 and Col. 8, line 59 to Col. 9, line 4] for graphics (i.e. AR content) to be displayed by the mobile device over a view of the venue [Col. 4, lines 48-63 and Col. 9, line 60 to Col. 10, line 12] as specified by location and orientation in the real world coordinate system for each of the mobile devices [Col. 4, line 15 to Col. 5, line 1 and Col. 20, lines 16-42], as illustrated within Fig. 1 and Fig. 11; wherein, the rendering engine constructs the AR content which is overlaid upon the physical 3D environment [Col. 9, line 59 to Col. 10, lines 12]; wherein, received data and content requests from the mobile devices are implicit, given the application engine, mapping engine, and rendering engine of the console in relation with the user device [Col. 9, line 45 to Col. 10, line 28 and Col. 20, lines 16-42]); and
transmit to each of the mobile devices the requested graphics (Geraghty; content server, as addressed above, configured to implicitly transmitting to each of the mobile devices the implicit requested content [Col. 9, lines 45-63]; wherein requesting and transmitting content are implicit, given the application engine, mapping engine, and rendering engine of the console in relation with the user device [Col. 9, line 45 to Col. 10, line 28 and Col. 20, lines 16-42]).
 (further refer to the rejection of claim 1)

Regarding claim 13, Geraghty in view of Tauber and Robert further discloses the system of claim 12, wherein the requested graphics to be displayed by the mobile device over a view of the venue include three dimensional contours of the venue to be displayed over a two dimensional view of the venue (Geraghty; the requested graphics (i.e. AR content) to be displayed by the mobile device over a view of the venue, as addressed within the parent claim(s), include 3D contours of the venue to be displayed over a 2D view of the venue [Col. 20, lines 16-42]). 
 
Regarding claim 14, Geraghty in view of Tauber and Robert further discloses the system of claim 12, wherein the content server (Geraghty; the content server, as addressed within the parent claim(s)).
Robert further teaches to:
receive, from a first mobile device, a request to supply specified content with specified graphics to a second mobile device (Robert; to receive a request to supply specified content with specified image data (i.e. graphics) to a 2nd mobile device from a 1st mobile device [¶ 0090, ¶ 0108-0110, and ¶ 0114-0116]; moreover, on demand 3D reconstruction [¶ 0096-0098 and ¶ 0111] and requesting a particular 3D scene [¶ 0070 and ¶ 0076-0078]); and
transmit the specified content with specified graphics to the second mobile device (Robert; to transmit the specified content with specified image data (i.e. graphics) to the 2nd mobile device [¶ 0090, ¶ 0108-0110, and ¶ 0114-0116]; moreover, data communication between computing devices and/or data distributed devices [¶ 0056-0058]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Geraghty as modified by Tauber and Robert, to incorporate wherein to: receive, from a first mobile device, a request to supply specified content with specified graphics to a second mobile device; and transmit the specified content with specified graphics to the second mobile (as taught by Robert), in order to provide visualization that includes tracking and monitoring of a site over time in a three-dimensional environment (Robert; [¶ 0009]).

Regarding claim 15, Geraghty in view of Tauber and Robert further discloses the system of claim 14, wherein the specified content with specified graphics includes gamification content (Robert; the specified content with specified image data (i.e. graphics) includes gamification content corresponding to animations [¶ 0033, ¶ 0042, and ¶ 0079], historical recreations [¶ 0031, ¶ 0038, and ¶ 0056], and/or future creations [¶ 0040]; additionally, a computing device can correspond to a game console [¶ 0128]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Geraghty as modified by Tauber and Robert, to incorporate wherein the specified content with specified graphics includes gamification content (as taught by Robert), in order to provide visualization that includes tracking and monitoring of a site over time in a three-dimensional environment (Robert; [¶ 0009]).
 
Regarding claim 17, Geraghty in view of Tauber and Robert further discloses the system of claim 12, wherein the content server (Geraghty; the content server, as addressed within the parent claim(s)) is further configured to: 
receive live content of the event from the venue (Geraghty; the content server, as addressed above, configured to receive live (i.e. real-time) content of the event from the venue [Col. 11, lines 47-62]; moreover, current viewing perspective [Col. 4, lines 15-34 and Col. 9, line 59 to Col. 10, line 12]); and 
transmit graphics derived from the live content to the mobile devices (Geraghty; the content server, as addressed above, configured to implicitly transmit [Col. 9, lines 45-63] graphics (i.e. AR content) derived from the live (i.e. real-time) content to the mobile devices [Col. 4, lines 48-63, Col. 9, line 60 to Col. 10, line 12, and Col. 11, lines 47-62] from the live (i.e. real-time) content [Col. 4, line 15 to Col. 5, line 1, Col. 11, lines 47-62, and Col. 20, lines 16-42]; wherein, transmitting data and content to the mobile devices is implicit, given the application engine, mapping engine, and rendering engine of the console in relation with the user device [Col. 9, line 45 to Col. 10, line 28 and Col. 20, lines 16-42]).
Robert further teaches to: receive live content of the event from the venue (Robert; to receive live/real-time-imaging content of the time period (i.e. event) from the LOI (i.e. venue, physical site) [¶ 0098, ¶ 0100, and ¶ 0111]); and 
transmit graphics derived from the live content (Robert; to transmit image data (i.e. graphics) derived from the live/real-time-imaging content [¶ 0090, ¶ 0108-0110, and ¶ 0114-0116]; moreover, data communication between computing devices and/or data distributed devices [¶ 0056-0058]; moreover, requesting a current state of image data [¶ 0098, ¶ 0100, and ¶ 0111]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Geraghty as modified by Tauber and Robert, to incorporate to: receive live content of the event from the venue; and transmit graphics derived from the live content (as taught by Robert), in order to provide visualization that includes tracking and monitoring of a site over time in a three-dimensional environment (Robert; [¶ 0009]).

Regarding claim 18, Geraghty in view of Tauber and Robert further discloses the system of claim 12, wherein the content server (Geraghty; the content server, as addressed within the parent claim(s)) is further configured to: 
receive, from a first mobile device, a request to supply an alternate view of the venue (Geraghty; the content server, as addressed above, configured to receive an implicitly request to supply an alternate/updated view of the venue from a 1st mobile device (i.e. HMD) [Col. 4, lines 15-47]; additionally, three different perspectives [Col. 15, line 18 to Col. 16, line 4], as illustrated within Fig. 6; wherein, received data and content requests from the mobile devices are implicit, given the application engine, mapping engine, and rendering engine of the console in relation with the user device [Col. 9, line 45 to Col. 10, line 28 and Col. 20, lines 16-42]); and 
transmit the alternate view to the first mobile device (Geraghty; the content server, as addressed above, configured to transmit the alternate/updated view to the 1st mobile device (i.e. HMD) [Col. 4, lines 15-47]; wherein, transmitting and requesting content are implicit, given the application engine, mapping engine, and rendering engine of the console in relation with the user device [Col. 9, line 45 to Col. 10, line 28 and Col. 20, lines 16-42]).
Robert further teaches receive, from a first mobile device, a request to supply an alternate view of the venue (Robert; receive a request to supply an alternate (i.e. modified, updated, current, differing) view and/or times of the venue [¶ 0075-0077]; wherein, image data is requested and transferred in response to a request [¶ 0090, ¶ 0108-0110, and ¶ 0114-0116]; moreover, determining one or more POVs and/or time points [¶ 0031-0032 and ¶ 0076-0078], and on demand 3D reconstruction [¶ 0096-0098 and ¶ 0111]); and 
transmit the alternate view to the first mobile device (Robert; transmit the alternate (i.e. modified, updated, current, differing) view to the 1st mobile device [¶ 0076-0078]; wherein, image data is requested and transferred in response to a request [¶ 0090, ¶ 0108-0110, and ¶ 0114-0116]; moreover, requesting a current state of image data [¶ 0098, ¶ 0100, and ¶ 0111]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Geraghty as modified by Tauber and Robert, to incorporate receive, from a first mobile device, a request to supply an alternate view of the venue; and transmit the alternate view to the first mobile device (as taught by Robert), in order to provide visualization that includes tracking and monitoring of a site over time in a three-dimensional environment (Robert; [¶ 0009]).

Regarding claim 1, Geraghty discloses a method (Geraghty; a method [Col. 2, lines 20-48 and Col. 22, lines 16-29]), comprising:
receiving from each of a plurality of mobile devices image data and image metadata (Geraghty; the method, as addressed above, comprises receiving from each of a plurality of mobile devices image data [Col. 15, lines 18-56] and image metadata [Col. 16, line 48 to Col. 17, line 4]), the image metadata including information on the mobile device's location and orientation within a venue for an event in the mobile device's internal coordinate system (Geraghty; the image metadata including information on the mobile device's location and orientation within a venue for an implicit event in the mobile device's internal coordinate system [Col. 16, line 48 to Col. 17, line 4]; although a building is illustrated, the AR content can be of a room within the building [Col. 4, line 48 to Col. 5, line 3]; wherein, an event is implicit, given an AR application [Col. 8, line 59 to Col. 9, line 4 and Col. 9, lines 45-58]; in other words, a venue for an implicit event corresponds to a room within a building for a gaming application);
retrieving, from one or more sources, point features of the venue in a first coordinate system and locations of a set of fiducials features for the venue in a real world coordinate system (Geraghty; the method, as addressed above, comprises retrieving point features (i.e. feature points) of the venue in a 1st coordinate system and locations of a set of fiducials features (i.e. feature descriptor) for the venue in a real world coordinate system [Col. 16, lines 5-47] from one or more ICD sources [Col. 15, lines 18-31]; wherein, the collective set of all 3D geometric coordinates may be visualized as 3D point cloud [Col. 17, lines 19-40]; moreover, feature descriptors correspond to one or more common/matching regions of points [Col. 16, lines 32-47, Col. 16, lines 64 to Col. 17, line 4, Col. 18, lines 43-58]; wherein, the image data decomposed into a set of edges and/or feature points  [Col. 20, line 44 to Col. 21, line 4]), the location of each of the set of fiducial features being at corresponding point of the venue in the real world coordinate system as determined in a survey of the venue (Geraghty; the location of each of the set of fiducial features (i.e. feature descriptor) being at corresponding point of the venue in the real world coordinate system as determined in a survey (via one or more sensors) of the venue [Col. 17, lines 19-40]; moreover, feature-point and/or edge-extraction algorithms (i.e. a decomposition of image data) [Col. 16, lines 5-31] in relation with feature point mating algorithm [Col. 16, lines 32 to Col. 17, line 4]; additionally, mapping engine [Col. 17, line 46 to Col. 18, line 3]); 
determining the point features of the venue in the real world coordinate system from the set of fiducials features for the venue in a real world coordinate system and the point features of the venue in the first coordinate system (Geraghty; the method, as addressed above, comprises determining the point features of the venue in the real world coordinate system from the set of fiducials features (i.e. feature descriptor) for the venue in a real world coordinate system and the point features (i.e. feature points) of the venue in the 1st coordinate system [Col. 16, line 32 to Col. 17, line 4 and Col. 17, lines 19-40], as illustrated by the point extraction based on real world images within Figs. 6-8; moreover, identify matching or corresponding feature points or edges between two or more different images by comparing feature descriptors of the points, the relative locations of the points, and/or based on the known positions and/or orientations of the ICDs [Col. 20, line 55 to Col. 21, line 12]); 
building of a model of the venue in the real world coordinate system from the point features of the venue and the locations of the set of fiducials features in the real world coordinate system (Geraghty; the method, as addressed above, comprises building of a model (i.e. AR content) of the venue in the real world coordinate system [Col. 19, line 60 to Col. 20, line 15 and Col. 20, lines 16-42], as illustrated within Fig. 11, from the point features (i.e. feature points) of the venue and the locations of the set of fiducials features (i.e. feature descriptor) in the real world coordinate system  [Col. 16, lines 5-47]), the model comprising a reference map including location data of a set reference features in the real world coordinate system (Geraghty; the model comprising a reference map (i.e. virtual map) [Col. 20, lines 16-42] including location data of a set reference features (i.e. feature points) in the real world coordinate system [Col. 16, lines 5-47]); 
generating for each of the mobile devices a corresponding transformation between the mobile device's internal coordinate system and the real world coordinate system from the image data and image metadata from each of the mobile devices and the model of the venue in the real world coordinate system (Geraghty; the method, as addressed above, comprises generating for each of the mobile devices a corresponding transformation between the mobile device's internal coordinate system and the real world coordinate system from the image data and image metadata from each of the mobile devices and the model of the venue in the real world coordinate system [Col. 16, lines 5-23 and Col. 16, lines 48 Col. 17, lines 4]; moreover, generating map data using mapping information [Col. 10, lines 13-37 and Col. 10, line 66 to Col. 11, line 18] received from one or more devices [Col. 15, lines 18-46]; wherein, to identify matching or corresponding feature points or edges between two or more different images by comparing feature descriptors of the points, the relative locations of the points, and/or based on the known positions and/or orientations of the ICDs when the ICDs captured the image [Col. 20, line 16 to Col. 21, line 12]) by: 
extracting a set of features from the image data from each of the mobile devices (Geraghty; extracting a set of features (i.e. points) from the image data [Col. 16, lines 5-31] from each of the mobile devices [Col. 15, lines 18-46 and Col. 15, line 57 to Col. 16, line 4]); 
comparing the set of features extracted from the image data from each of the mobile devices against the set of reference features in the real world coordinate system (Geraghty; comparing the set of features (i.e. points) extracted from the image data from each of the mobile devices against the set of reference features in the real world coordinate system [Col. 16, lines 5-47 and Col. 20, line 55 to Col. 21, line 4]); 
from comparing the set of features extracted from the image data from each of the mobile devices against the set of reference features in the real world coordinate system and from the location data of the set of reference features in the real world coordinate system, determining a corresponding location and orientation in the venue for each of the mobile devices in the real world coordinate system (Geraghty; determining a corresponding location and orientation in the venue for each of the mobile devices in the real world coordinate system [Col. 16, line 48 to Col. 17, line 4 and Col. 20, line 55 to Col. 21, line 4] from comparing the set of features (i.e. points) extracted from the image data from each of the mobile devices against the set of reference features in the real world coordinate system and from the location data of the set of reference features in the real world coordinate system [Col. 16, lines 5-47]; moreover, identify matching or corresponding feature points or edges between two or more different images by comparing feature descriptors of the points, the relative locations of the points, and/or based on the known positions and/or orientations of the ICDs [Col. 20, line 16 to Col. 21, line 12]); and  
generating the transformation between each of the mobile device's internal coordinate system and the real world coordinate system from the corresponding location and orientation in the real world coordinate system and the corresponding image metadata including the location and an orientation in the mobile device's internal coordinate system (Geraghty; generating the transformation between each of the mobile device's internal coordinate system and the real world coordinate system from the corresponding location and orientation in the real world coordinate system and the corresponding image metadata including the location and an orientation in the mobile device's internal coordinate system [Col. 16, line 48 to Col. 17, line 4 and Col. 20, line 55 to Col. 21, line 4]; moreover, feature point matching algorithm may search in similar locations within each respective image for corresponding feature points [Col. 16, lines 5-47 and Col. 20, line 16 to Col. 21, line 12]); 
transmitting to each of the mobile devices the corresponding transformation between the mobile device's internal coordinate system and the real world coordinate system (Geraghty; the method, as addressed above, comprises transmitting to each of the mobile devices [Col. 10, lines 13-27] the corresponding transformation between the mobile device's internal coordinate system and the real world coordinate system [Col. 9, line 4 to Col. 10, line 12]; wherein, a console is configured to process data by the AR application [Col. 4, lines 15-34, Col. 7, lines 16-30, and Col. 10, line 66 to Col. 11, line 18]; wherein, transformation between the mobile device's internal coordinate system and the real world coordinate system involves data of the ICDs associated with a HMD and console [Col. 16, line 48 to Col. 17, line 4 and Col. 20, line 55 to Col. 21, line 4]; moreover, feature point matching algorithm may search in similar locations within each respective image for corresponding feature points [Col. 16, lines 5-47 and Col. 20, line 16 to Col. 21, line 12]);
receiving from each to the mobile devices receiving requests for content including graphics to be displayed by the mobile device over a view of the venue as specified by location and orientation in the real world coordinate system (Geraghty; the method, as addressed above, comprises receiving from each to the mobile devices implicit receiving requests [Col. 7, lines 16-30 and Col. 8, line 59 to Col. 9, line 4] for content including graphics to be displayed by the mobile device over a view of the venue [Col. 4, lines 48-63 and Col. 9, line 60 to Col. 10, line 12] as specified by location and orientation in the real world coordinate system [Col. 4, line 15 to Col. 5, line 1 and Col. 20, lines 16-42], as illustrated within Fig. 1 and Fig. 11; wherein, the rendering engine constructs the AR content which is overlaid upon the physical 3D environment [Col. 9, line 59 to Col. 10, lines 12]; wherein, received data and content requests to/from the mobile devices are implicit, given the application engine, mapping engine, and rendering engine of the console in relation with the user device [Col. 9, line 45 to Col. 10, line 28 and Col. 20, lines 16-42]); and
transmitting to each of the mobile devices the requested content (Geraghty; the method, as addressed above, comprises implicitly transmitting to each of the mobile devices the implicit requested content [Col. 9, lines 45-63]; wherein, requesting and transmitting content are implicit, given the application engine, mapping engine, and rendering engine of the console in relation with the user device [Col. 9, line 45 to Col. 10, line 28 and Col. 20, lines 16-42]).  
Geraghty fails to explicitly disclose an even;
retrieving from one or more databases; 
receiving requests for content; and 
transmitting the requested content;
However, Tauber teaches receiving from each of a plurality of devices image data and image metadata (Tauber; receiving from each of a plurality of devices (i.e. camera array) image data and image metadata/information [¶ 0032-0033]; wherein, recoding of a real time event within a scene (i.e. venue, bleachers, pitch, floor) [¶ 0035] is associated with point clouds data and camera parameters [¶ 0036-0037]; additionally, point cloud positioning determined or located utilizing camera parameters [¶ 0051-0052]), the image metadata including information on the device's location and orientation within a venue for an event in the mobile device's internal coordinate system (Tauber; the image metadata/information including information on the device's location and orientation within a venue for an event in the mobile device's internal coordinate system [¶ 0036-0037]).
Geraghty and Tauber are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Geraghty, to incorporate receiving from each of a plurality of devices image data and image metadata, the image metadata including information on the device's location and orientation within a venue for an event in the mobile device's internal coordinate system (as taught by Tauber), in order to provide an improved immersive user experience that is high quality (Tauber; [¶ 0001-0002]).
Geraghty as modified by Tauber fails to explicitly disclose retrieving from one or more databases; and 
receiving requests for content; and 
transmitting the requested content.
However, Robert teaches retrieving, from one or more databases, point features of the venue in a first coordinate system and locations of a set of fiducials features for the venue in a real world coordinate system (Robert; retrieving pixel data (i.e. point features, point cloud) of the LOI (i.e. venue, physical site) in a 1st coordinate system and locations of a set of common points (i.e. fiducials features, matching descriptors) for the LOI (i.e. venue, physical site) in a real world coordinate system [¶ 0035-0036, ¶ 0039-0040, and ¶ 0054] from one or more databases [¶ 0023-0026]; moreover, features within an image are associated with locations that are representative of a real world location [¶ 0043-0044, ¶ 0047-0048, and ¶ 0050], and time periods [¶ 0031]; wherein, the 1st coordinate system is implicit, give a location of the image data (i.e. GPS) and/or a location within the image associated with 2D and/or 3D image aspects [¶ 0025, ¶ 0030, ¶ 0061-0062, and ¶ 0064]; and wherein, the real world coordinate system is implicit, given that the image data is based on a location (i.e. GPS) in the real world [¶ 0025, ¶ 0061-0062, and ¶ 0064]);
transmitting the corresponding transformation between the mobile device's coordinate system and the real world coordinate system (Robert; transmitting to a mobile device the corresponding transformation between the mobile device's coordinate system and the real world coordinate system [¶ 0090, ¶ 0096, and ¶ 0108-0109]; wherein, the mobile computing device and capture device can correspond to two components of the same device, given the control the computing device has with the capture data [¶ 0086 and ¶ 0090-0092]);
receiving requests for content including graphics to be displayed by the mobile device over a view of the venue as specified by location and orientation in the real world coordinate system (Robert; receiving from a mobile device [¶ 0061-0062, ¶ 0064, and ¶ 0103] receiving requests for content including image data (i.e. graphics) to be displayed by the mobile device  [¶ 0090, ¶ 0092, and ¶ 0108-0110]  over a view of the LOI (i.e. venue, physical site) as specified by location and orientation in the real world coordinate system [¶ 0061-0062, ¶ 0064, and ¶ 0103]; moreover, viewpoints associated with image data and/or capture devices [¶ 0030-0032]; and moreover, the mobile devices correspond to computing devices [¶ 0023, ¶ 0026, and ¶ 0028] and/or capture devices [¶ 0105 and ¶ 0112]; additionally, other computing devices can transmit to and/or receive data from the capture device [¶ 0092]; and wherein, the mobile computing device and capture device can correspond to two components of the same device, given the control the computing device has with the capture data [¶ 0086 and ¶ 0090-0092]); and 
transmitting the requested content (Robert; transmitting to a mobile device the requested content [¶ 0090, ¶ 0109, and ¶ 0116]).  
Geraghty in view of Tauber and Robert are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Geraghty as modified by Tauber, to incorporate retrieving, from one or more databases, point features of the venue in a first coordinate system and locations of a set of fiducials features for the venue in a real world coordinate system; transmitting the corresponding transformation between the mobile device's coordinate system and the real world coordinate system; receiving requests for content including graphics to be displayed by the mobile device over a view of the venue as specified by location and orientation in the real world coordinate system; and transmitting the requested content (as taught by Robert), in order to provide visualization that includes tracking and monitoring of a site over time in a three-dimensional environment (Robert; [¶ 0009]).

Regarding claim 2, Geraghty in view of Tauber and Robert further discloses the method of claim 1, further comprising: 
receiving survey images of the venue and a set of fiducial points for the venue in the real world coordinate system (Geraghty; receiving survey/sensor images of the venue and a set of fiducial points for the venue in the real world coordinate system [Col. 9, line 59 to Col. 10, line 37]; wherein, the console receives mapping information from the user device [Col. 10, line 66 to Col. 11, lines 18], associated with ICD data [Col. 16, line 48 to Col. 17, line 4]; moreover, mapping engine [Col. 16, lines 5-47]), one or more of the fiducial points being included in the survey images (Geraghty; one or more of the fiducial points being included in the survey/sensor images [Col. 16, lines 5-47]);
processing the survey images and the set of fiducial point to generate the point features of the venue and the locations of the set of fiducials features in the real world coordinate system (Geraghty; processing the survey/sensor images and the set of fiducial point(s) to generate the point features (i.e. feature points) of the venue and the locations of the set of fiducials features (i.e. feature descriptor) in the real world coordinate system [Col. 16, lines 5-47]; wherein, the collective set of all 3D geometric coordinates may be visualized as 3D point cloud [Col. 17, lines 19-40]; moreover, feature descriptors correspond to one or more common/matching regions of points [Col. 16, lines 32-47, Col. 16, lines 64 to Col. 17, line 4, Col. 18, lines 43-58]); and 
storing the point features of the venue and the locations of the set of fiducials features in the real world coordinate system in the one or more databases (Geraghty; storing the point features (i.e. feature points) of the venue and the locations of the set of fiducials features (i.e. feature descriptor) in the real world coordinate system in the one or more sources/databases [Col. 10, line 38 to Col. 11, line 18] wherein, map data comprises the point features (i.e. feature points) of the venue and the locations of the set of fiducials features (i.e. feature descriptor) in the real world coordinate system [Col. 16, lines 5-47]).

Regarding claim 3, Geraghty in view of Tauber and Robert further discloses the method of claim 1, further comprising: 
retrieving the requested content from the one or more databases (Robert; retrieving the requested content from the one or more databases [¶ 0022-0023, ¶ 0025-0026, and ¶ 0043]; moreover, distributed data [¶ 0056-0058 and ¶ 0103]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Geraghty as modified by Tauber and Robert, to incorporate retrieving the requested content from the one or more databases (as taught by Robert), in order to provide visualization that includes tracking and monitoring of a site over time in a three-dimensional environment (Robert; [¶ 0009]).

Regarding claim 4, Geraghty in view of Tauber and Robert further discloses the method of claim 1, further comprising: 
receiving live content of the event from the venue (Geraghty; receiving live (i.e. real-time) content of the event from the venue [Col. 11, lines 47-62]; moreover, current viewing perspective [Col. 4, lines 15-34 and Col. 9, line 59 to Col. 10, line 12]); and 
generating graphics to be displayed by the mobile devices over the view of the venue from the live content (Geraghty; generating graphics (i.e. AR content) to be displayed by the mobile devices over the view of the venue [Col. 4, lines 48-63 and Col. 9, line 60 to Col. 10, line 12] from the live (i.e. real-time) content [Col. 4, line 15 to Col. 5, line 1, Col. 11, lines 47-62, and Col. 20, lines 16-42]; wherein, the rendering engine constructs the AR content which is overlaid upon the physical 3D environment [Col. 9, line 59 to Col. 10, lines 12]).  

Regarding claim 5, Geraghty in view of Tauber and Robert further discloses the method of claim 1, further comprising: 
receiving live video of the event from the venue (Geraghty; receiving live (i.e. real-time) content of the event from the venue [Col. 11, lines 47-62]; moreover, current viewing perspective [Col. 4, lines 15-34 and Col. 9, line 59 to Col. 10, line 12]); and 
transmitting to each of the mobile devices the live video in response to a request for content including the live video (Geraghty; implicitly transmitting to each of the mobile devices the live (i.e. real-time) video in response to an implicit request for content  [Col. 9, lines 45-63] including the live (i.e. real-time) video [Col. 4, line 15 to Col. 5, line 1, Col. 11, lines 47-62, and Col. 20, lines 16-42]; wherein, transmitting and requesting data and content to/from the mobile devices are implicit, given the application engine, mapping engine, and rendering engine of the console in relation with the user device [Col. 9, line 45 to Col. 10, line 28 and Col. 20, lines 16-42]).
Robert further teaches receiving live video of the event from the venue (Robert; receiving live/real-time-imaging content of the time period (i.e. event) from the LOI (i.e. venue, physical site) [¶ 0098, ¶ 0100, and ¶ 0111]; wherein, video corresponds to capture devices are configured for video [¶ 0060] and/or animated captured data [¶ 0042 and ¶ 0079]); and 
transmitting the live video in response to a request for content including the live video (Robert; transmitting the live video in response to a request for content including the live video [¶ 0096 and ¶ 0108-0109]; wherein, live video corresponds to live/real-time-imaging [¶ 0060, ¶ 0098, ¶ 0100, and ¶ 0111]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Geraghty as modified by Tauber and Robert, to incorporate receiving live video of the event from the venue; and transmitting the live video in response to a request for content including the live video (as taught by Robert), in order to provide visualization that includes tracking and monitoring of a site over time in a three-dimensional environment (Robert; [¶ 0009]).

Regarding claim 6, the rejection of claim 6 is addressed within the rejection of claim 13, due to the similarities claim 6 and claim 13 share, therefore refer to the rejection of claim 13 regarding the rejection of claim 6.

Regarding claim 7, the rejection of claim 7 is addressed within the rejection of claim 14, due to the similarities claim 7 and claim 14 share, therefore refer to the rejection of claim 14 regarding the rejection of claim 7.
 
Regarding claim 8, the rejection of claim 8 is addressed within the rejection of claim 15, due to the similarities claim 8 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 8.

Regarding claim 10, the rejection of claim 10 is addressed within the rejection of claim 17, due to the similarities claim 10 and claim 17 share, therefore refer to the rejection of claim 17 regarding the rejection of claim 10.

Regarding claim 11, the rejection of claim 11 is addressed within the rejection of claim 18, due to the similarities claim 11 and claim 18 share, therefore refer to the rejection of claim 18 regarding the rejection of claim 11.




Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geraghty in view of Tauber and Robert as applied to claim(s) 1 and 12 above, and further in view of Mahlmeister et al., US PGPUB No. 20200147489 A1, hereinafter Mahlmeister.	

Regarding claim 16, Geraghty in view of Tauber and Robert further discloses the system of claim 12, wherein the content server (Geraghty; the content server, as addressed within the parent claim(s)).
Robert further teaches to: 
receive, from a first mobile device, a request (Robert; to receive a request from a 1st mobile device [¶ 0104-0106]); and
transmit the response to the first mobile device (Robert; to transmit the response to the 1st mobile device [¶ 0108]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Geraghty as modified by Tauber and Robert, to incorporate to: receive, from a first mobile device, a request; and transmit the response to the first mobile device (as taught by Robert), in order to provide visualization that includes tracking and monitoring of a site over time in a three-dimensional environment (Robert; [¶ 0009]).
Robert fails to disclose to: transmit the response to the first mobile device;  
receive, from a first mobile device, a gamification request;
transmit the gamification request to a gamification website; 
receive a response to the gamification request from the gamification website; and 
transmit the response to the first mobile device. 
However, Mahlmeister teaches to: receive, from a first mobile device, a gamification request (Mahlmeister; receive a gamification request from a 1st mobile device [¶ 0027-0028 and ¶ 0110-0111], as illustrated within Fig. 8; moreover, computing devices associated with AMS [¶ 0031]);
transmit the gamification request to a gamification website (Mahlmeister; transmit the gamification request to an implicit gamification website [¶ 0110-0111], as illustrated within Fig. 8; wherein, web features are implicit, given the internet and network of devices [¶ 0124-0126 and ¶ 0128-0130], as illustrated within Fig. 14); 
receive a response to the gamification request from the gamification website (Mahlmeister; receive a response to the gamification request from the implicit gamification website [¶ 0110-0111], as illustrated within Fig. 8; wherein, web features are implicit, given the internet and network of devices [¶ 0124-0126 and ¶ 0128-0130], as illustrated within Fig. 14); and 
transmit the response to the first mobile device (Mahlmeister; transmit the response to the 1st mobile device [¶ 0110-0111], as illustrated within Fig. 8).
Geraghty in view of Tauber and Robert and Mahlmeister are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Geraghty in view of Tauber and Robert, to incorporate to transmit the response to the first mobile device; receive, from a first mobile device, a gamification request; transmit the gamification request to a gamification website; receive a response to the gamification request from the gamification website; and transmit the response to the first mobile device (as taught by Mahlmeister), in order to provide an improved sharing and interacting of media for a user (Mahlmeister; [¶ 0006 and ¶ 0027-0028]).

Regarding claim 9, the rejection of claim 9 is addressed within the rejection of claim 16, due to the similarities claim 9 and claim 16 share, therefore refer to the rejection of claim 16 regarding the rejection of claim 9.




Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geraghty, and in further view of and Robert.	

Regarding claim 19, Geraghty discloses a method, comprising: 
transmitting, from a mobile device to a server system, image data of a venue and image metadata (Geraghty; transmitting image data of a venue and image metadata from a mobile device to a server system (i.e. console) [Col. 16, line 48 to Col. 17, line 4]; wherein requesting and transmitting content are implicit, given the application engine, mapping engine, and rendering engine of the console in relation with the user device [Col. 9, line 45 to Col. 10, line 28 and Col. 20, lines 16-42]), the image metadata including location information and orientation for the image data in the mobile device's internal coordinate system (Geraghty; the image metadata including location information and orientation for the image data in the mobile device's internal coordinate system [Col. 16, line 48 to Col. 17, line 4]; wherein requesting and transmitting content are implicit, given the application engine, mapping engine, and rendering engine of the console in relation with the user device [Col. 9, line 45 to Col. 10, line 28 and Col. 20, lines 16-42]); 
in response to transmitting the image data and image metadata, receiving at the mobile device a transformation between the mobile device's internal coordinate system and a real world coordinate system from the server system (Geraghty; receiving at the mobile device a transformation between the mobile device's internal coordinate system and a real world coordinate system from the server system (i.e. console) [Col. 9, line 59 to Col. 10, line 28 and Col. 20, lines 16-43] in response to transmitting the image data and image metadata [Col. 16, line 48 to Col. 17, line 4]); 
transmitting, from the mobile device to the server system, requests for graphics to be displayed by the mobile device over a view of the venue as specified by location and orientation in the real world coordinate system (Geraghty; transmitting implicit requests [Col. 7, lines 16-30 and Col. 8, line 59 to Col. 9, line 4]  for graphics (i.e. AR content) to be displayed by the mobile device over a view of the venue [Col. 4, lines 48-63 and Col. 9, line 60 to Col. 10, line 12] as specified by location and orientation in the real world coordinate system from the mobile device to the server system [Col. 4, line 15 to Col. 5, line 1 and Col. 20, lines 16-42], as illustrated within Fig. 1 and Fig. 11; wherein, the rendering engine constructs the AR content which is overlaid upon the physical 3D environment [Col. 9, line 59 to Col. 10, lines 12]; wherein, received data and content associated with transmitted requests from the mobile devices are implicit, given the application engine, mapping engine, and rendering engine of the console in relation with the user device [Col. 9, line 45 to Col. 10, line 28 and Col. 20, lines 16-42]); 
receiving at the mobile device the requested graphics from the server system (Geraghty; receiving at the mobile device the implicitly requested graphics (i.e. AR content) from the server system (i.e. console) [Col. 4, line 15 to Col. 5, line 1 and Col. 20, lines 16-42]); and 
displaying by the mobile device of the requested graphics over the view of the venue (Geraghty; displaying by the mobile device of the implicitly requested graphics over the view of the venue [Col. 4, lines 48-63 and Col. 9, line 60 to Col. 10, line 12]).
Geraghty fails to explicitly disclose transmitting the requested for graphics; and
receiving requested graphics.
However, Robert teaches transmitting, from the mobile device to the server system, requests for graphics to be displayed by the mobile device over a view of the venue as specified by location and orientation in the real world coordinate system (Robert; transmitting requests for image data (i.e. graphics) to be displayed by the mobile device  [¶ 0090, ¶ 0092, and ¶ 0108-0110] over a view of the LOI (i.e. venue, physical site) as specified by location and orientation in the real world coordinate system from the mobile device to the server system [¶ 0061-0062, ¶ 0064, and ¶ 0103]; moreover, viewpoints associated with image data and/or capture devices [¶ 0030-0032]; additionally, other computing devices can transmit to and/or receive data from the capture device [¶ 0092]; and wherein, the mobile computing device and capture device can correspond to two components of the same device, given the control the computing device has with the capture data [¶ 0086 and ¶ 0090-0092]); 
receiving at the mobile device the requested graphics from the server system (Robert; receiving at the mobile device the requested image data (i.e. graphics) from the server system [¶ 0090, ¶ 0109, and ¶ 0116]); and 
 Geraghty and Robert are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Geraghty, to incorporate transmitting, from the mobile device to the server system, requests for graphics to be displayed by the mobile device over a view of the venue as specified by location and orientation in the real world coordinate system; receiving at the mobile device the requested graphics from the server system (as taught by Robert), in order to provide visualization that includes tracking and monitoring of a site over time in a three-dimensional environment (Robert; [¶ 0009]).

Regarding claim 20, Geraghty in view of Robert further discloses the method of claim 19, where the mobile device includes a head mounted display and displaying the requested content (Geraghty; the mobile device includes a HDM and displaying the implicitly requested content [Col. 3, line 65 to Col. 4, line 34 and Col. 20, lines 16-42]) includes: 
displaying the requested graphics over the view of venue as viewed by through the head mounted display (Geraghty; displaying the implicitly requested content, as addressed above, includes graphics (i.e. AR content) over the view of venue as viewed by through the HMD [Col. 4, lines 48-63, Col. 9, line 60 to Col. 10, line 12, and Col. 20, lines 16-42]).   





Conclusion

Although, copending Applications 17242270, 17519121, 17242275, and 17242267 share a similar and/or overlapping scope in claimed subject matter, said Applications are not currently considered to have raised issues of double patenting. However, the current consideration may change, therefore Applicant should be mindful of the claim scope within future prosecution.   

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616